Name: Commission Regulation (EC) No 1427/1999 of 30 June 1999 fixing the maximum export refund for white sugar for the 45th partial invitation to tender issued within the framework of the standing invitation to tender provided for in Regulation (EC) No 1574/98
 Type: Regulation
 Subject Matter: trade policy;  beverages and sugar
 Date Published: nan

 EN Official Journal of the European Communities1. 7. 1999 L 166/43 COMMISSION REGULATION (EC) No 1427/1999 of 30 June 1999 fixing the maximum export refund for white sugar for the 45th partial invitation to tender issued within the framework of the standing invitation to tender provided for in Regulation (EC) No 1574/98 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organisation of the markets in the sugar sector (1), as last amended by Commission Regulation (EC) No 1148/98 (2), and in particular the second subparagraph of Article 17(5) (b) thereof, Whereas Commission Regulation (EC) No 1574/98 of 22 July 1998 on a standing invitation to tender to determine levies and/or refunds on exports of white sugar (3), requires partial invitations to tender to be issued for the export of this sugar; Whereas, pursuant to Article 9(1) of Regulation (EC) No 1574/98 a maximum export refund shall be fixed, as the case may be, account being taken in particular of the state and foreseeable development of the Community and world markets in sugar, for the partial invitation to tender in question; Whereas, following an examination of the tenders submitted in response to the 45th partial invitation to tender, the provisions set out in Article 1 should be adopted; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar, HAS ADOPTED THIS REGULATION: Article 1 For the 45th partial invitation to tender for white sugar issued pursuant to Regulation (EC) No 1574/98 the maximum amount of the export refund is fixed at 49,700 EUR/100 kg. Article 2 This Regulation shall enter into force on 1 July 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 177, 1.7.1981, p. 4. (2) OJ L 159, 3.6.1998, p. 38. (3) OJ L 206, 23.7.1998, p. 7.